 COOPER-HEWITT ELECTRIC CO.Cooper-Hewitt Electric Company,Inc. and SpertiDrug Products,Inc.andDistrict 34 of the Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO.Cases9-CA-8000,9-RC-9702,' and 9-RC-9741December 4, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSJENKINS ANDPENELLOOn July 31, 1974, Administrative Law Judge EugeneE. Dixon issued the attached Decision in this proceed-ing.Thereafter, the Charging Party filed exceptionsand a supporting brief, and Respondent filed limitedexceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.;ORDERPursuant to Section10(c) of theNational Labor Re-lations Act, as amended, the NationalLaborRelationsBoard adopts as its Order the recommendedOrder ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.IT IS FURTHER ORDERED that the certification issued tothe Union in Cases 9-RC-9702 and 9-RC-9741 be,and ithereby is,revoked,and that Cases9-RC-9702 and 9-RC-9741 be,and they hereby are,remanded to the Regional Director for Region 9 forappropriate action consistent with the decision herein,including the direction of a new election if desired bythe Petitioner.IThe representation proceedings have been consolidated with the instantunfair labor practice proceeding in order to determine the issues that wereraised in both proceedings2The ChargingParty has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950),enfd.188 F2d 362 (C A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings3Respondent,in its limited exceptions,has excepted to the failure of theAdministrative Law Judge to revoke the Union's certification as collective-bargaining representativeWe find merit inthisexception and shall amendthe Orderaccordingly-DECISIONSTATEMENT OF THE CASE277EUGENE E. DIXON, Administrative Law Judge: This pro-ceeding, brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called theAct, was heard at Cincinnati, Ohio, on May 20, 1974. Thecomplaint dated September 17, 1973, was issued by the Act-ing Regional Director for Region 9 on behalf of the GeneralCounsel of the National Labor Relations Board, herein calledGeneral Counseland Board.On March 16, 1973, the Charging Party, District 34 of theInternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, won a Board conducted representationelection in an appropriate unit of Respondent's employees.Respondent filed timely objectionsalleging,inter alia,thatthe Union had told employees that if it won the electioninitiation fees would be waived for those who joined prior tothe election but that employees who joined afterwards wouldhave to pay the regular fee. On the basis of then Board lawRespondent's objections were overruled by the Region andthe Union certified. Respondent's subsequent request for re-view of the Regional Director's decision was denied by theBoard.The Union then made demand for bargaining which Re-spondent refused in order to get a hearing on its objections.Charges were filed and a complaint alleging a refusal to bar-gain issued on September 27, 1973. On the.grounds thatRespondent's answer raisedno issuesthat were not or couldnot have been litigated in the representation proceeding, theGeneral Counsel filed a Motion for SummaryJudgment.Before the Board had an opportunity to rule on the motionthe Supreme Court, on December 17, 1973, handed down itsdecision inN.L.R.B. v. Savair Manufacturing Co.,414 U.S.270, in which it held thata union's offer towaive initiationfees for employees who joined it prior toan election whileassessingthose who joined afterwards with a fee, interfereswith the employees' right to refrain from union activities asguaranteed by Section 7 of the Act and infringes in their freechoice in selecting a bargaining representative inherent inSection 9(c) of the Act.On April 22, 1974, the Board issued its Order denyingGeneral Counsel's Motion for Summary Judgment and re-manded the proceedings to the Regional Director for hearingin the light of the Supreme Court'sSavairdecision.TheBoard further ordered that the hearing be held before a dulydesignated Administrative Law Judge for the purpose of tak-ing evidence to resolve said issue.The General Counsel at the hearing took the position thatthe matter was before me solely as a hearing pn Respondent'sobjections to the election. Thus, after introducing the formalpapers, which by stipulation showed a request for bargainingin an appropriate unit and Respondent's rejection thereof,rested claiming neutrality as to the merits. Thereafter, Re-spondent called four employee witnesses and rested. Then theUnion called four union officials and two employees.Upon the entire record and from my observation of thewitnesses, I make the following:215 NLRB No. 60 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, Cooper-Hewitt, a subsidiary of Sperti Drug,is a New Jersey corporation engaged in the manufacture ofsunlamps at its plant located at Fort Mitchell, Kentucky.During the 12 months preceding issuance of the complaint,which is a representative period, Respondent, Cooper-Hewitt, had a direct outflow of goods valued in excess of$50,000 which it sold and caused to be shipped directly ininterstate commerce from its Fort Mitchell, Kentucky, loca-tion to points outside the State of Kentucky. At all timesmaterial Respondent, Cooper-Hewitt, has been an employeras defined in Section 2(2) of the Act, engaged in commercein operations affecting commerce as defined in Section 2(6)and (7) of the Act, respectively.'11.THE LABOR ORGANIZATIONDistrict34 of theInternational Association of Machinistsand Aerospace Workers,AFL-CIO,at all times material hasbeen a labor organization within the meaning of Section 2(5)of the Act.111.THE UNFAIR LABOR PRACTICESDebbie Scott,called by Respondent,testified that severaldays prior to the election Shelby Gibson, a principal sup-porter of the Union who became chairman of the negotiatingcommittee and a union observer at the election,approachedScott and a fellow worker during a break and told Scott thatif she "would sign the card . . . before the election (she)would not have to pay initiation fees, which she estimated at$25" but if she did not sign before the election she would haveto pay initiation fees.This stands undenied in the record.Gibson testified that she could not remember what she toldScott on that occasion.I credit Scott.Shirley La Chance and Delora Sowders, two other wit-nesses called by Respondent,on direct,testified that at aunion meeting on March 15, the evening before the election,union membership application cards were passed out at themeeting. They also testified that union officials told the as-sembled employees that if they signed membership applica-tion cards then they would not have to pay an initiation fee,but if they waited until after the election they would have topay such a fee.JackWerff,a representativeof AFL-CIO who "for themost part"conducted the meeting on March 15 on behalf ofthe Union,testified that a question of initiation fees wasraised at the meeting.According to Werff, he told the peopleat the meeting "that no one currently employed or employedprior to signing a contract will be required to pay an initiationfee.That after a contract is negotiated and ratified by thepeople any new employee then coming into the Company andthe union-shop agreement,not having fought for the benefitsIThe complaint alleged that Sperti Drug Products,Inc.,was a singleemployer with Cooper-Hewitt and, as an employer within the meaning ofSection 2(2) of the Act, was named as a Respondent. The answer denied thisallegation. That no proof as to the matter was offered is immaterial in viewof my recommendation herein to dismiss the complaint in its entirety.and conditions, and consistent with the Local Union's prac-tice of applying an initiation fee to new employees, that newemployees, after a contract has been ratified, coming into theCompany would be required to pay an initiation fee. Butthose people currently employed or employed prior to signingthe contract there would be no initiation fee. It was unilater-ally waived."Werff denied that he passed out any material to the peopleat the meeting. Asked if to his knowledge any material waspassed out he answered, "I cannot truthfully say." He alsodenied asking anybody to join the Union that night and statedthat he had no knowledge of anyone else doing so. Werff alsodenied that any dollar amount of an initiation fee was men-tioned.Arnold Tucker, business representative of District 34, at-tended the March 15 meeting. He testified that he did not"believe," was "not sure," and did not "recall" any member-ship applications being passed out at the meeting. About thequestion of initiation fees he testified as follows:One or more of the four girls that I'm talking about nowasked if there would be an initiation fee. And, as we havepreviously told them in previous meetings also andhandbilled the plant and told them that we would notcharge initiation fees if they join the Machinists Unionif the majQrity of the employees voted for MachinistsUnion.They were told specifically by me that as in all organiz-ing campaigns within District 34 that we did not chargeinitiation fees for the employees who joined prior-I told them, as we do in all organizing campaigns withinDistrict 34, the district that I represent, that we do notcharge initiation fees until we have a signed contractwith the employer. This means we must win the electionand then sit down and negotiate a contract. And all ofthis period of time people joining our union would nothave paid an initiation fee. They were told this in severaldifferent meetings, but specifically on the 15th of March.Tucker also testified that the dollar amount of the initiationfee was raised and discussed at the meeting.Grand Lodge Representative Jack Anderson also attendedthe meeting. He confirmed that the amount of initiation feeswas discussed but also testified that he told the people thatthere would be no initiation fee for anyone prior to the signingof a contract. He also testified that he did not pass out anymembership cards explaining that he did not "think anybodyeven had any."John Taggard, a current employee called by the Union, wasasked if he saw "any of the white membership applicationsthe night of March 15?" He answered, "No, sir; I don't thinkso." He also corroborated the union officials as to what wassaid at the meeting about the payment of initiation fees.ConclusionsConsidering all the evidence and my impression of it as itwas adduced, I am of the opinion that Respondent's versionhere should be credited. It appears to me that the unionofficials were being defensive and less than forthright in their COOPER- HEWITT ELEC'T'RIC COtestimony regarding the passing out of membership cards atthe meeting as compared to Respondent's witnesses who werequite explicit and detailed about it in their testimony. Ac-cordingly, I find that the cards were in fact distributed on thatoccasion. This of course does not prove what was said aboutthem.But itdoes tend to give the lie to Werffs denial oftrying to solicit memberships on the eve of the election withthe statement that "if you haven't got your election won bythe eve of the election you're not going to win it." And it alsowould indicate that circumstances such as initiation fees inconnection with membership was, as is admitted, discussed.In this connection we find a conflict between Werff andTucker as to whether the dollar amount of the initiation feewas mentioned.Considering the foregoing, and considering that a few daysbefore themeetingGibson had told Scott (as found above) thevery thing Respondent's witnesses attribute to the union offi-cialsin the meeting, and further considering that as of thattime such a pitch by a union had not been disapproved by theBoard, I am persuaded that Respondent's version is to becredited. I find, therefore, on the basis of the Savair decisionsupra,that Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) and recom-mend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW2791.Cooper- Hewitt Electric Company, Inc., and SpertiDrug Products, Inc, is an employer whose operations affectcommerce within the meaning of Section 2(6) and (7) of theAct2.District 34 of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO, is a labor or-ganization within the meaning of Section 2(11) of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.From the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The complaint is dismissed in its entirety2 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes